Issues raised by petition and answer thereto referred to Hon. Pardon C. Williams, official referee, to take the proofs and report the same to this court together with his opinion thereon.
The following were admitted at the May term to practice as attorneys and counselors at law, upon examination: Emmons Glazier Swift of Ashville; Francis P. Welch of Syracuse; George M. B. Hawley of Geneva; John D. Lynn, 2d, of Rochester; Merwin Morehouse of Utica; George Walter Scott of Geneseo; Clayton Peter Sheehan of Buffalo; Wilfred McCarthy of Buffalo; Gustav H. Unfug of La Salle; Percy R. Smith of Buffalo.
The following were admitted at the July term to practice as attorneys and counselors at law, upon examination: Jacob Rosenzweig of Rochester; A. Howard Aaron of Buffalo; Charles Dautch of Buffalo; James Herbert Gilroy of Utica; Samuel Jesse Pearlman of Syracuse; James Conroy Murphy of Syracuse; Ray T. Young of Syracuse; DeSilver George Drew of Buffalo; Ethel Margaret O’Dea of Buffalo.
Admitted to practice as attorney and counselor at law at May term, 1918, upon credentials from the State of Georgia: Richard A. Friedman of Buffalo.